TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00006-CV



                                     In re R. Wayne Johnson


                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                             M E M O R AN D U M O P I N I O N


               Relator R. Wayne Johnson filed a petition for writ of mandamus. However, Johnson

has been adjudged to be a vexatious litigant, thus requiring him to comply with prefiling orders

under chapter 11 of the civil practice and remedies code for any litigation, original proceeding,

appeal, or other claim he presents. See Tex. Civ. Prac. & Rem. Code § 11.101; see also In re

Johnson, No. 03-13-00531-CV, 2013 Tex. App. LEXIS 11173, at *1 (Tex. App.—Austin Aug. 20,

2013, orig. proceeding) (mem. op.); http://www.courts.state.tx.us/oca/VexatiousLitigants.asp.

Because a vexatious litigant who is subject to a prefiling order must comply with chapter 11 by

obtaining an order from the local administrative judge permitting the litigant’s requested filing, we

notified Johnson on January 13, 2014 that his petition was subject to the prefiling requirement and

requested that he provide the required order by January 23, 2014. See Tex. Civ. Prac. & Rem. Code

§§ 11.102(a), .1035.

               Johnson failed to respond to this Court’s notice and made no showing that he

complied with chapter 11 by obtaining an order from the local administrative judge permitting
the filing of this mandamus petition. See Tex. Civ. Prac. & Rem. Code § 11.102(a). Accordingly,

Johnson’s petition for writ of mandamus is dismissed. See id. § 11.1035(b).



                                            __________________________________________

                                            Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Filed: January 31, 2014




                                               2